ORFINGER, Judge.
Appellant is correct in his position that because he is a juvenile he was entitled to be sentenced under the procedures specified in section 39.111(6), Florida Statutes (1979), which requires, among other things, the pri- or receipt and consideration of a predisposition report, notwithstanding the fact that his prosecution was initiated by direct information. See Austin v. State, 400 So.2d 495 (Fla. 5th DCA 1981). The sentences are therefore vacated and the cause is remanded with directions to resentence the defendant in accordance with the cited statute.
Sentence VACATED and REMANDED.
FRANK D. UPCHURCH, Jr., and SHARP, JJ., concur.